UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RICHARD GOLDMAN,
Plaintiff,

Civil Case No. 15-2172 (RJL)

FILED
srPaozu\s

Cle¢k, U.S. District & Banknlpf¢y

h flaur'!s for the District of Co|umb|a

MEMORANDUM OPINION
(September 50 , 2016)

V.

FIAT CHRYSLER AUTOMOBILES
US, LLC, et al.,

Defendants.

\./\./VVVVVVVVV

Plaintiff Richard Goldman (“plaintiff"), a member of the NeW York Bar proceeding
pro se, brings this action against defendants Fiat Chrysler Automobiles US, LLC (“Fiat”),l
Safety Net Promotions (“Safety Net”), and John Does l-lO (collectively “defendants"`)
alleging breach of contract, tortious inference With contractual relations, and “tortious
prevention of plaintiff from completing added requirements for the contract.” Plaintiff
does not allege any claims arising under federal law. Upon consideration of the Amended
Complaint and the relevant law, the Court shall sua sponte REMAND the case to the

Superior Court of the District of Columbia.

 

‘ Defendant Fiat claims plaintiff erroneously sued it as “Fiat Chrysler Automobiles US LLC” instead of its
proper name “FCA USA, LLC.” The Court Will refer to the parties as they are named by plaintiff in the
Amended Complaint.

BACKGROUND

This case brings a whole new meaning to the term “shell game.” Plaintiff resides
in New York, but on October 12, 2013 he was in Washington, D.C. and attended an event
called “Taste of D.C.” Pl.’s Am. Compl. W l, ll. Fiat sponsored a promotional contest
at the event, which was administered by Safety Net, a promotion company. The contest
involved the display of a four-door Fiat automobile, the rear cargo area of which was
brimming with bags of dry pasta. Ia’. il l4. A sign posted near the display read, “Guess the
number of pasta shells & you can win a new Fiat!” Id. 1l 12. The sign noted the value of
the prize Fiat was “up to $20,0()0,” id. EX. A, and plaintiff likewise states that the value of
the Fiat was up to $20,000, ia’. ii 35. Plaintiff alleges that upon encountering the contest he
asked one of defendants’ employees about how to enter to win the car, and he Was told that
all he had to do was guess the correct number of pasta shells on display within the car and
fill out the contest entry form. Ia’. 11 l4. After standing in a line of other contest entrants,
plaintiff began filling out his entry form. Id. il 20. He alleges that another contest employee
then advised him that his guess of the number of pasta shells “should be written out as a
five digit number like between l0,0()O and 50,000 and then entered as a code through the
keypad on an electronic safe.” Id. il 21. If the guess was correct, the safe would open. ]a’.
Plaintiff maintains that there were no other posted instructions or specifics regarding the
contest rules. Ia’. 11 22.

At this point, plaintiff had concluded that the pieces of pasta on display in the Fiat
were not actually “pasta shells,” which he maintains “are a particular variety of pasta

noodle . . . having a shell-like shape,” id. il l7, but instead were bucatini and dumplings,

2

id. il 15. Because it was plaintiff"s opinion that there were no “pasta shells” in the vehicle,
he believed that the winning number was Zero. Ia’. ‘H l9. lnforming this conclusion was
plaintiff’s inference that the contest was actually a test of knowledge of ltalian culture
given Fiat’s efforts to educate American consumers about ltaly. Id. 111 43, 45. But when
plaintiff inputted “00000” into the safe, it did not open and he was not awarded the Fiat.
Id. ‘H 25. Thereafter, he complained to Fiat’s customer relations department and to the
Office of the Attorney General of the District of Columbia. Id. W 27, 28. Fiat submitted
a letter to the Attorney General’s investigator explaining that contest entrants were to guess
a number between 10,000 and 50,000 and that the winning number that was programmed
into the safe was a randomly generated number within that range. Ia’. Ex. F.

Plaintiff filed the present suit against defendants in the Superior Court of the District
of Columbia on November 5, 2015. He requested the following damages in his
Complaint:2 (l) the value of the Fiat, which he stated was $2(),000, plus interest and
inflation, or specific performance of provision of a new Fiat, plus interest; (2) the amount
of the taxes and registration fees that would need to be paid on the Fiat, which he estimated
to be $7,997; (3) a sum of$lZ,OOO, which he estimated to be the amount he spent repairing
his own vehicle that he alleges he would not have had to spend had he been awarded the
Fiat; (4) the approximately $7,000 he spent as a result of vehicular inefficiencies on his

own vehicle that alleges he would not have had to spend had he been awarded the Fiat;

 

2 Additionally, plaintiff sought declaratory relief in the form of a judgment that an enforceable contract
existed between the parties, that defendants acted with fraudulent intent and bad faith in construction of
their contest and in depriving plaintiff of the prize, and that defendants acted with intent and bad faith to
tortiously interfere and deprive plaintiff of the prize.

3

(5) the roughly $71,5 75 he spent purchasing a new vehicle after his own vehicle needed to
be replaced that he alleges he would not have had to purchase had he been awarded the
Fiat; (6) the value of the time he has spent pursuing his prize, which he estimates to be
$25,000; and (7) reasonable costs and fees, including attorney’s fees. Compl. 9-13. Fiat
removed the action to this Court on December l, 2015 on the purported basis of diversity
jurisdiction. Thereafter, on January 4, 2016, plaintiff filed an Amended Complaint, which
defendants Fiat and Safety Net moved to dismiss for failure to state a claim on January 19,
2016 and March 22, 2016 respectively. See Fiat’s Mot. to Dismiss [Dkt. #19]; Safety Net’s
Mot. to Dismiss [Dkt. #42].

lt goes without saying that “[f]ederal courts are courts of limited jurisdiction They
possess only that power authorized by Constitution and statute.” Kokkonen v. Guardian
Lz`fe lns. Co. ofAm., 5 ll U.S. 375, 377 (1994). Jurisdiction “goes to the foundation ofthe
court’s power to resolve a case, and the court is obliged to address it sua sponle.” Doe by
Fein v. District ofColumbz'a, 93 F.3d 861, 871 (D.C. Cir. 1996). Fiat asserts that subject
matter jurisdiction lies under 28 U.S.C. § l332(a), which grants federal district courts
jurisdiction “of all civil actions where the matter in controversy exceeds the sum or value
of $75,000, exclusive of interest and costs,” and where the dispute “is between . . . citizens
of different States.” See Notice Of Removal 3»4 [Dkt. #l]. Typically, when assessing
whether the amount in controversy exceeds $75,000, “the sum claimed by the plaintiff
controls if the claim is apparently made in good faith.” St. Paul Mercury Ina'em. C0. v.
Red Cab Co., 303 U.S. 283, 288 (1938). However, if it “appear[s] to a legal certainty that

the claim is really for less than the jurisdictional amount,” dismissal is warranted Id. at

4

289. Our Circuit Court has explained that “the Supreme Court’s yardstick demands that
courts be very confident that a party cannot recover the jurisdictional amount before
dismissing the case for want ofjurisdiction.” Rosenboro v. Kim, 994 F.2d 13, 17 (D.C. Cir.
1993) (citing Martz'n v. Gz`bson, 723 F.2d 989, 991, 993 (D.C. Cir. 1983) (per curiam)).
Although this standard is exacting, it has been met here.

The Court, of course, assesses the amount in controversy according to the damages
claimed in plaintiffs original Complaint, which was operative at the time of removal.3 See
Paley v. Ogus, 20 F. Supp. 2d 83, 93 (D.D.C. 1998) (“[S]atisfaction of the jurisdictional
amount is determined by the amount of damages that the plaintiff claims at the initiation
of the lawsuit.”). As an initial matter, the 825,000 of costs and the unspecified amount of
attorney’s fees plaintiff claims to have incurred pursuing his claim cannot be counted
towards the amount in controversy.4 See 28 U.S.C. § 1332(a) (amount in controversy must
exceed $75,000, “exclusive of interest and costs”); Alston v. Flagstar Bank, FSB, 609 F.
App’x 2, 4 (D.C. Cir. 2015) (per curiam) (stating “out-of-pocket litigation expenses” do
not “count towards the amount in controversy”); Grz`/j'z`n v. Coaslal Int’l Sec., Inc.,
No. 06-2246, 2007 WL 1601717, at *3 (D.D.C. June 4, 2007) (“Courts in this District have
determined that attorney’s fees do not count towards the amount in controversy
requirement unless they are provided for by a contract in issue or by a statute in

controversy.” (intemal citation and quotation marks omitted)). Next, plaintiff seeks

 

3 Regardless, the damages sought in the Amended Complaint are substantially similar. See Amended
Compl. 14~16.

4 The Court does not intimate a position on whether or not plaintiff could actually recover these sums. It
merely states that they cannot be included in the calculation of the amount in controversy for purposes of
diversity jurisdiction

compensatory damages in the form of the value of the Fiat or provision of a new Fiat and
the consequential damages he claims to have suffered as a result of not being promptly
awarded his prize, including the amount he spent on a new vehicle. See Bay Gen. lndus.,
]nc. v. Jolznson, 418 A.2d 1050, 1057 (D.C. 1980) (explaining that under District of
Columbia law “[b]oth incidental (special) and consequential (general) damages are
intended to compensate a party for the loss incurred by the other’s breach, i.e.,

535

‘compensatory ). Plaintiff does not request punitive damages.5 “Compensatory damages
are awarded in order to ‘make plaintiffs whole for the harms that they have suffered as a
result of defendants’ actions.”’ Flythe v. District of Columbia, Civ. No. 10-2021, 2016
WL 4506965, at *1 l (D.D.C. Aug. 26, 2016) (quoting Henclry v. Pellancl, 73 F.3d 397, 402
(D.C. Cir. 1996)). Under District of Columbia law, “in the absence of punitive damages a

plaintiff can recover no more than the loss actually suffered.” Snowa’en v. D.C. Trcmsit

Sys_, lnc., 454 F.2d 1047, 1048 (D.C. Cir. 1971). Under this “cardinal principle oflaw,” it

 

5 Although courts are to “consider claims for punitive damages when determining a jurisdictional amount,
as long as those damages have ‘at least a colorable basis in law and fact,”’ Parker~Williams v. Charles Tim'
& Assocz'ates, Inc., 53 F. Supp. 3d 149, 153 (D.D.C. 2014) (quoting Kahal v. JW. Wilson & Assocs., lnc.,
673 F.2d 547, 549 (D.C. Cir. 1982) (emphasis added)), this Court is aware of no authority stating it should
consider the potential for punitive damages where they have not been requested. Cf. Lurie v. Mia’-Atl.
Permanente Mea’. Grp., P.C., 729 F. Supp. 2d 304, 334 (D.D.C. 2010) (declining to consider a vague claim
for punitive damages for purposes of the amount in controversy where the party “fail[ed] to identify the
specific claims for which it believe[d] imposition ofpunitive damages [was] appropriate” despite the party’s
allegation of “facts in connection with [its] fraud claim which if properly proven would entitle it to recover
punitive damages”); Brealey v. Cox Communl`cations, No. 10cv853-L, 2010 WL 1727854, at *2 (S.D. Cal.
2010) (finding that because the plaintiff did not ask for punitive damages, they could not be included in
amount in controversy calculation); Ecker v. Ford Motor Co., No. CVO206833SVWTJLX, 2002 WL
31654558, at *2 (C.D. Cal. 2002) (stating that “because Plaintiffdoes not seek punitive damages, Defendant
cannot include punitive damages in calculating the amount-in-controversy simply because Plaintiff could
seek punitive damages”).

is clear “that an ‘injured person may [not] have more than full satisfaction, except as

33

punitive damages. He has no right to make profit from his harm . . . . Ia’. (quoting
McKenna v. Austz`n, 134 F.2d 659, 664 (D.C. Cir. 1943) (alteration in original)).

Plaintiff s prayer for relief here seeks the value of the Fiat, which is approximately
$20,000, or the award of a new Fiat. He then separately seeks the approximately $71,575
that he spent on a new vehicle. But, as a matter of law, plaintiff may not be enriched
through an award of compensatory damages; rather, he may only be made whole. See
Mea'l`na v. District ofColumbz`a, 643 F.3d 323, 326 (D.C. Cir. 2011). Therefore, plaintiff
cannot be awarded both a new Fiat or the value of the Fiat he claims to have been
wrongfully denied ana’ the value of another new--and astronomically more expensive-
vehicle. lt is thus apparent, to a legal certainty, that an award of the $71,575 plaintiff spent
on his new vehicle would be a windfall not contemplated by compensatory damages. After
subtracting the 825,000 that does not count towards the amount in controversy and the
$71,575 plaintiff cannot recover as compensatory damages, the amount in controversy falls
to a mere 5546,997.6 This amount is so far below that required for this Court to exercise
original jurisdiction in this case based on diversity of citizenship that even were plaintiffs

estimates later found to be “low-balled” the Court is satisfied that the amount in

controversy would still not exceed the $75,000 requirement

 

6 Having arrived at this number, the Court need not and does not assess whether or not it appears to a legal
certainty that plaintiff could not recover the remainder of the damages he claims, including the taxes on the
Fiat and the money he spent repairing and fueling his old vehicle.

7

CONCLUSION
Thus, for all the reasons set forth above, the Court lacks subject matter jurisdiction
and REMANDS this case to the Superior Court of the District of Columbia. See U.S.C.
§ 1447(c). l will gratefully leave it to that court to solve the “pasta shell” issues, if any,
embedded in this epicurean contest. An Order consistent with this decision accompanies

this Memorandum Opinion.

l
RiCHARi$`t)LEoN

United States District Judge